DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/7/20 and 1/18/21 were filed on 4/7/20 and 1/18/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: “LiNi0.6Co0.2Mn0.6O2” in para. [0019] appears to be a typo and should be changed to “LiNi0.6Co0.2Mn0.2O2”.  Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  “LiNi0.6Co0.2Mn0.6O2” appears to be a typo and should be changed to “LiNi0.6Co0.2Mn0.2O2”.  Appropriate correction is required.
11 is objected to because of the following informalities:  the word “abd” is a typo and should be changed to “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 7 and 8, it is unclear how both the first positive electrode active material and the second positive electrode active material can be the same material LiNi0.7Co0.15Mn0.15O2 while maintaining a difference in nickel content between the first positive electrode active material and the second positive electrode active material as recited in claim 1.  
With respect to claim 11, this claim is indefinite because it is unclear whether the materials following “such as” are positively recited in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2020/0127276).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 Regarding claims 1-11, Kim et al discloses a secondary battery comprising: a cathode current collector “105”; a first cathode active material layer “112” (first positive electrode mixture layer) disposed on the cathode current collector and including a first cathode active material particle, a binder, and a conductive agent (conductive material); and a second cathode active material layer “114” (second positive electrode mixture layer) disposed on the first cathode active material layer and including a second cathode active material particle, a binder, and a conductive agent; wherein an example 0.8Co0.1Mn0.1O2 (first positive electrode active material), Denka Black (conductive agent) and PVDF (binder) in a weight ratio of 92:5:3 and an example of the second cathode active material layer includes LiNi0.333Co0.333Mn0.333O2 (second positive electrode active material), Denka Black, and PVDF in a weight ratio of 92:5:3; wherein the thickness of the first cathode active material layer may be in a range from 50 um to about 200 um with an example of 114 um and the thickness of the second cathode active material layer may be in a range from 10 um to about 100 um with an example of 50 um; wherein a thickness of 114 um of the first cathode active material layer 69.5wt% of the first cathode active material layer and a thickness of 50 um of the second cathode active material layer corresponds to 30.5wt% of the second cathode active material layer; wherein based upon 100 g of  first cathode active material layer and second cathode active material layer, 69.5 g of first cathode active material layer includes 63.94 g of first cathode active material and 30.82 g of Ni; and 30.5 g of second cathode active material layer includes 28.06 g of second cathode active material and 5.696 g of Ni; wherein a nickel content of the second positive electrode active material is 18.4% by weight (5.696/30.82) of a nickel content of the first positive electrode active material; wherein the first positive electrode active material (LiNi0.8Co0.1Mn0.1O2) contains 48.2% by weight of nickel and the second positive electrode active material (LiNi0.333Co0.333Mn0.333O2) contains 20.3% by weight of nickel; wherein the second positive electrode active material is contained in an amount of 43.9% by weight (28.06/63.94) of first positive electrode active material; wherein examples of the first positive electrode active material include LiNi0.7Co0.15Mn0.15O2 and LiNi0.9Co0.05Mn0.05O2; wherein examples of the second positive electrode active material 0.5Co0.2Mn0.3O2 and LiNi0.6Co0.2Mn0.2O2; wherein examples of the binder include styrene-butadiene and carboxymethyl cellulose; wherein examples of the conductive agent include graphite, carbon black, and carbon nanotube ([0039]-[0049],[0071]-[0076],[0081],[0085],[0094],[0105],[0107] and Examples 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al (WO 2018/221024 A1) using (US 2020/0091515) as an equivalent English translation.
	Regarding claims 1-4, and 9-11, Takezawa et al discloses a secondary battery comprising: a positive electrode current collector “30”; a second positive electrode mixture layer “32b” (first positive electrode mixture layer) disposed on the positive electrode current collector and including a Li-containing compound A and a Li-containing compound B, a binding agent (binder), and a conductive agent (conductive material); and a first positive electrode mixture layer “32a” (second positive electrode mixture layer) disposed on the second positive electrode mixture layer and including a Li-containing compound A, a binding agent, and a conductive agent; wherein a ratio of the thickness of the first positive electrode mixture layer (second positive electrode 0.88Co0.09Al0.09O2 and a Li-containing compound B that is LiNi0.35Co0.35Mn0.30O2 in a mass ratio 7:3, acetylene black, and polyvinylidene fluoride (PVDF) in a mass ratio of 98:1:1; and a first positive electrode mixture layer (second positive electrode mixture layer) includes Li-containing compound A that is LiNi0.88Co0.09Al0.09O2, acetylene black, and polyvinylidene fluoride in a mass ratio of 98:1:1; wherein a ratio of the thickness of the first positive electrode mixture layer (second positive electrode mixture layer) to the thickness of the second positive electrode mixture layer (first positive electrode mixture layer) of 40% to 60% corresponds to a ratio of the mass of the first positive electrode mixture layer (second positive electrode mixture layer) to the mass of the second positive electrode mixture layer (first positive electrode mixture layer) of 40 mass% to 60 mass%; wherein 40 g of the first positive electrode mixture layer and 60 g of the second positive electrode mixture are used to calculate the content of nickel in each layer, wherein 40 g of the first positive electrode mixture layer corresponds to 21.09 g of Ni and 60 g of the second positive electrode mixture layer corresponds to 25.74 g of Ni, which corresponds to a nickel content of the first positive electrode active material (second positive electrode active material) that is 82% by weight of a nickel content of the second positive electrode active material (first positive electrode active material); wherein 60 g of the second positive electrode mixture includes 58.8 g of second positive electrode active material which includes 25.74 g Ni corresponding to 44% by weight of nickel; wherein 40 g of the first positive electrode mixture includes 39.2 g of first positive 
	However, Takezawa et al does not expressly teach a nickel content of the second positive electrode active material that is 80% by weight or less of a nickel content of the first positive electrode active material (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Takezawa positive electrode to include a nickel content of the second positive electrode active material that is 80% by weight or less of a nickel content of the first positive electrode active material because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  The Office takes the position that 82% by weight is close enough to 80% by weight that one of ordinary skill in the art would not expect a difference in properties.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Takezawa positive electrode to include a second positive electrode active material that contains 37% by weight or less of nickel and a second positive electrode active material that is contained in an amount of 50% by weight or less of the first positive electrode active material because it has been held that the discovery of an In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed amounts of the nickel in the second positive electrode active material.  
	Regarding claims 5 and 6, Takezawa et al also discloses a ratio of the thickness of the first positive electrode mixture layer (second positive electrode mixture layer) to the total thickness of the positive electrode mixture layers of 50% to 90% ([0041]).  So, the thicknesses of the first positive electrode mixture layer and the thickness of the second positive electrode mixture layer would be the same if the ratio is 50%.
	However, Takezawa et al does not expressly teach a thickness of the first positive electrode mixture layer is 30um 5to 100um (claim 5) and a thickness of the second positive electrode mixture layer is 1um to 50um (claim 6).
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Takezawa positive electrode to include a thickness of the first positive electrode mixture layer is 30um 5to 100um and a thickness of the second positive electrode mixture layer is 1um to 50um because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of .

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al (WO 2018/221024 A1) as applied to claim 1 above, and further in view of Pan et al (CN 109698317 A).
	However, Takezawa et al does not expressly teach a first positive electrode active material is at least one selected from LiNi0.7Co0.15Mn0.15O2, LiNi0.8Co0.1Mn0.1O2, LiNi0.9Co0.05Mn0.05O2, and LiNi0.8Co0.15Al0.05O2 (claim 7); or a second positive electrode active material that is at least one selected from LiNi(1/3)Co(1/3)Mn(1/3)O2, LiNi0.4Co0.3Mn0.3O2, LiNi0.5Co0.2Mn0.3O2, LiNi0.6Co0.2Mn0.6O2, and LiNi0.7Co0.15Mn0.15O2 (claim 8).
	Pan et al discloses a positive electrode current collector that is coated with a second positive electrode material layer (first positive electrode mixture layer) comprising a second positive electrode active material, and the surface of the second positive electrode material layer is coated with a fourth positive electrode material layer (second positive electrode mixture layer) comprising a fourth positive electrode active material; wherein the fourth positive electrode material layer is the same as the first positive electrode material layer; wherein an example of the first positive electrode active material (second positive electrode active material) is 532 ternary nickel cobalt lithium manganate and a second positive electrode active material (first positive electrode active material) is 811 ternary nickel cobalt lithium manganate ([0068],[0070]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Pan et al 0.8Co0.1Mn0.1O2) is a suitable material for use as first positive electrode active material and 532 ternary nickel cobalt lithium manganate (LiNi0.5Co0.2Mn0.3O2) is a suitable material for use as second positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use 811 ternary nickel cobalt lithium manganate (LiNi0.8Co0.1Mn0.1O2) as a first positive electrode active material and 532 ternary nickel cobalt lithium manganate (LiNi0.5Co0.2Mn0.3O2) as a second positive electrode active material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729